


Exhibit 10.2

 

GRAPHIC [g93403kmi001.jpg]

 

AMENDED AND RESTATED

 

POWER-ONE, INC.

2004 STOCK INCENTIVE PLAN

 

ELIGIBLE DIRECTOR

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT dated as of the [·] between Power-One, Inc., a Delaware
corporation (the “Corporation”), and [·] (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation has adopted and the stockholders of the Corporation
have approved the Power-One, Inc. Amended and Restated 2004 Stock Incentive
Plan, (the “Plan”).

 

WHEREAS, pursuant to authority granted to the Administrator of the Plan, the
Corporation has granted an option (the “Option”) to the Director upon the terms
and conditions evidenced hereby, as required by the Plan, which Option is not an
incentive stock option within the meaning of Section 422 of the Code.

 

NOW, THEREFORE, in consideration of the services rendered and to be rendered by
the Director, the Corporation and the Director agree to the terms and conditions
set forth herein as required by the terms of the Plan.

 

1.             Option Grant.  This Agreement evidences the grant to the
Director, as of [·] (the “Option Date”), of an Option to purchase an aggregate
of [·] shares of Common Stock under the Plan, subject to the terms and
conditions and to adjustment as set forth herein or in the Plan.

 

2.             Exercise Price.  The Option entitles the Director to purchase
(subject to the terms of Sections 3 through 5 below and to the extent
exercisable) all or any part of the Option shares at a price per share of $[·],
which amount represents the Fair Market Value of the shares on the Option Date.

 

3.             Option Exercisability and Term.  Subject to applicable provisions
in Section 7 of the Plan regarding possible adjustments and/or acceleration of
options granted under the Plan, and subject to the terms of this Section 3, the
Option shall become exercisable on the earlier of (i) the first anniversary of
the Option Date or (ii) one day prior to the next Annual Meeting of Stockholders
following the date of grant.  The Option shall terminate [·], unless earlier
terminated in accordance with the terms of the Plan.  Notwithstanding anything
herein to the contrary, the vesting of the Option shall fully accelerate upon
the occurrence of any merger, combination, consolidation, or other
reorganization; any exchange of Common Stock or other securities of the
Corporation; a

 

--------------------------------------------------------------------------------


 

sale of all or substantially all the business, stock or assets of the
Corporation; a dissolution of the Corporation; or any other event in which the
Corporation does not survive (or does not survive as a public company in respect
of its Common Stock).

 

4.             Service and Effect of Termination of Service.  The Director
agrees to serve as a director in accordance with the provisions of the
Corporation’s Certificate of Incorporation, bylaws and applicable law.  If the
Director’s services as a member of the Board shall terminate, this Option shall
terminate at the times and to the extent set forth in Section 6 of the Plan.

 

5.             General Terms.  The Option and this Agreement are subject to, and
the Corporation and the Director agree to be bound by, the provisions of the
Plan that apply to the Option.  Such provisions are incorporated herein by this
reference.  The Director acknowledges receiving a copy of the Plan and reading
its applicable provisions.  Capitalized terms not otherwise defined herein shall
have the meaning assigned to such terms in the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

POWER-ONE, INC.

 

(a Delaware corporation)

 

 

 

By:

 

 

 

 

Tina D. McKnight

 

(Print Name)

 

 

 

Title:

General Counsel & Secretary

 

 

 

 

 

 

 

Optionee Director

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print Name)

 

 

 

 

 

(Address)

 

 

 

 

 

(City, State, Zip Code)

 

--------------------------------------------------------------------------------
